Hammond, J.
There can be no doubt that the conduct of Cocke in inducing the plaintiff to marry him constitutes actionable fraud, Blossom v. Barrett, 37 N. Y. 434, and the only question is whether the female defendant, whom for convenience we shall designate hereinafter as the defendant, is, as co-conspirator or otherwise, so far connected with the fraud as to be answerable to the plaintiff.
After a careful consideration of the evidence,' we are constrained to say, notwithstanding the earnest argument of the counsel for the plaintiff, that we can see nothing which would warrant a" verdict for the plaintiff. It is plain that the purpose of concealing the marriage between the defendant and Cocke had nothing whatever to do with the injury suffered by the plaintiff. It is true that on one occasion the defendant told the plaintiff *527that she was Mrs. Greene, and on another occasion was introduced by Cocke to her as Mrs. Greene, and that she wrote her name as Greene on some checks given by the plaintiff’s father to Cocke and returned in due course of business to the former, but in all this it is plain that there was no intent on the part of Mrs. Greene by these acts to deceive the plaintiff so that she might marry Cocke, nor were the circumstances such as to lead to a reasonable belief that such a marriage would be in any degree due to these representations. So far as respects this marriage, there is not the slightest reason to think that in considering whether she should enter into it the plaintiff even thought of these incidents. She believed that Cocke was unmarried, but that belief was in no sense due to these representations made by the defendant. She was cruelly deceived by his representations, but neither as co-conspirator or otherwise did the defendant, by the representations complained of, aid in that deception.
The case in many respects is a sad one, but the defendant was rather a victim of Cocke than a conspirator with him. The defendant stood in no confidential relations with the plaintiff, and, whether or not there was upon her a moral duty to expose Cocke to the plaintiff, we cannot see that in refraining from doing so she violated any legal duty.
Exceptions overruled.